


Exhibit 10.2


SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of September 15, 2015, by and between OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise a party thereto from time to time
including Oxford in its capacity as a Lender (each a “Lender” and collectively,
the “Lenders”), NEOSTEM, INC., a Delaware corporation with offices located at
420 Lexington Avenue, Suite 350, New York, NY 10170 (“Parent”) and the other
borrowers listed on the signature page of the Loan Agreement (individually and
collectively, jointly and severally, “Borrower”).


RECITALS


A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of September 26, 2014 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of June 17, 2015, collectively the “Loan Agreement”).


B.
Lenders have extended credit to Borrower for the purposes permitted in the Loan
Agreement.



C.Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement to make certain revisions to the Loan Agreement as more fully set
forth herein.


D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.
Amendments to Loan Agreement.



2.1
New Section 8.13 hereby is added to the Agreement in its entirety as follows:
“8.13

CIRM Grant. The California Institute for Regenerative Medicine (“CIRM”) takes
action to recover any previously awarded funds pursuant to the CIRM Grant.”


2.2The following defined term set forth in Exhibit A of the Agreement hereby is
added as follows:
“CIRM Grant” means that certain grant award, in the amount of Seventeen Million
Seven Hundred Twenty Five Thousand Seven Hundred Thirty-Four Dollars
($17,725,734), issued by the California Institute for Regenerative Medicine to
Parent as of June 11, 2015.


3.
Limitation of Amendments.



3.1    The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.


3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.




--------------------------------------------------------------------------------






4.Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:


4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents, to the best of Borrower’s
knowledge, are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;


4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;


4.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the Effective Date, or subsequent thereto, remain true, accurate
and complete and have not been amended, supplemented or restated (except for the
amendments delivered pursuant to Section 6(iii) below) and are and continue to
be in full force and effect;


4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and


4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


5.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


6.Effectiveness. This Amendment shall be deemed effective upon the due execution
and delivery to Collateral Agent and Lenders of (i) this Amendment by each party
hereto and (ii) Borrower’s payment of all Lenders’ Expenses incurred through the
date of this Amendment.


[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


BORROWER:
 
 
CALADRIUS BIOSCIENCES, INC. (F/K/A NEOSTEM, INC.)
 
PCT ALLENDALE, LLC
 
 
 
By /s/ David J. Mazzo
 
By: /s/ George Goldberger
Name: David J. Mazzo, PhD
 
Name: George Goldberger
Title: CEO
 
Title: Manager
 
 
 
NEOSTEM ONCOLOGY, LLC
 
ATHELOS CORPORATION
 
 
 
By: /s/ David J. Mazzo
 
By: /s/ David J. Mazzo
Name: David J. Mazzo, PhD
 
Name: David J. Mazzo, PhD
Title: Manager
 
Title: Manager
 
 
 
AMORCYTE, LLC
 
PCT, LLC, A CALADRIUS COMPANY (F/K/A PROGENITOR CELL THERAPY, LLC)
 
 
 
By:/s/ David J. Mazzo
 
By: /s/ David J. Mazzo
Its: Manager
 
Its: Manager
 
 
 
NEOSTEM FAMILY STORAGE, LLC
 
STEM CELL TECHNOLOGIES, INC.
 
 
 
By: /s/ George Goldberger
 
By: /s/ David. J Mazzo
Its: Manager
 
Its: Manager
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
OXFORD FINANCE LLC
By: /s/ Mark Davis
 
 
Name: Mark Davis
 
 
Title: Vice President- Finance, Secretary & Treasurer
 
 



[Signature Page to Second Amendment to Loan and Security Agreement]




